                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

JAMES LAM, III,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )         No. 1:19CV143 HEA
                                                 )
CALEB DICUS and ANTHONY BALIVA,                  )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on defendants’ motion for extension of time to file their

answer. The Court will grant defendants’ motion. The Court will also instruct the Clerk of Court

to change the docket to reflect the proper spelling of defendants’ names.

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion for extension of time to file their

answer [Doc. #20] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall change the docket to reflect

the proper spelling of defendants Caleb Dicus’ and Anthony Baliva’s names.

       Dated this 3rd day of October, 2019.




                                                       HENRY EDWARD AUTREY
                                                     UNITED STATES DISTRICT JUDGE
